SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

974
CA 16-01030
PRESENT: SMITH, J.P., CARNI, LINDLEY, DEJOSEPH, AND SCUDDER, JJ.


FRANCES JACKSON AND JOHN JACKSON,
PLAINTIFFS-RESPONDENTS-APPELLANTS,

                      V                                            ORDER

ESTATE OF KENNETH P. SADLER, JR.,
DECEASED, DEFENDANT,
AND COUNTY OF ALLEGANY,
DEFENDANT-APPELLANT-RESPONDENT.
----------------------------------
COUNTY OF ALLEGANY, THIRD-PARTY
PLAINTIFF-RESPONDENT,

                      V

TOWN OF SCIO, THIRD-PARTY
DEFENDANT-APPELLANT.


WEBSTER SZANYI LLP, BUFFALO (MICHAEL P. MCCLAREN OF COUNSEL), FOR
DEFENDANT-APPELLANT-RESPONDENT AND THIRD-PARTY PLAINTIFF-RESPONDENT.

WELCH, DONLON & CZARPLES, PLLC, CORNING (JACOB P. WELCH OF COUNSEL),
FOR PLAINTIFFS-RESPONDENTS-APPELLANTS.

LIPPMAN O’CONNOR, BUFFALO (MATTHEW J. DUGGAN OF COUNSEL), FOR
THIRD-PARTY DEFENDANT-APPELLANT.


     Appeals and cross appeal from an order of the Supreme Court,
Allegany County (Thomas P. Brown, A.J.), entered November 6, 2015.
The order granted in part and denied in part the motion of defendant
County of Allegany for summary judgment and denied the motion of
third-party defendant Town of Scio for summary judgment.

     Now,   upon the stipulation of discontinuance signed by the
attorneys   for the parties on July 25, 2016, by Thomas P. Brown, A.J.,
on August   3, 2016, and filed in the Allegany County Clerk’s Office on
August 5,   2016,

     It is hereby ORDERED that said appeals and cross appeal are
unanimously dismissed without costs upon stipulation.


Entered:    November 10, 2016                     Frances E. Cafarell
                                                  Clerk of the Court